 


113 HR 4464 RH: Permanent CFC Look-Through Act of 2014
U.S. House of Representatives
2014-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 316 
113th CONGRESS 2d Session 
H. R. 4464 
[Report No. 113–428] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2014 
Mr. Boustany (for himself, Mr. Kind, Mr. Reed, Mr. Schock, Ms. Jenkins, Mr. Tiberi, Mr. Pascrell, Mr. Larson of Connecticut, Mr. Young of Indiana, Mr. Matheson, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means 
 

May 2, 2014
Additional sponsor: Ms. Linda T. Sánchez of California

 
May 2, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the look-through treatment of payments between related controlled foreign corporations. 
 
 
1.Look-through treatment of payments between related controlled foreign corporations made permanent 
(a)In generalParagraph (6) of section 954(c) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C).  
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2013, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.  
 
 
1.Short titleThis Act may be cited as the Permanent CFC Look-Through Act of 2014.  
2.Look-through treatment of payments between related controlled foreign corporations made permanent 
(a)In generalParagraph (6) of section 954(c) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C). 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2013, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 
 
 
May 2, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
